UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. Two World Financial Center, Building B, New York, N.Y. 10281 Nomura Asset Management U.S.A. Inc. 2 World Financial Center, Building B, New York, N.Y. 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2013 Date of reporting period: August 31, 2012 ITEM 1. REPORT TO SHAREHOLDERS JAPAN SMALLER CAPITALIZATION FUND, INC. October26, 2012 To Our Shareholders: We present the Semi-Annual Report of Japan Smaller Capitalization Fund, Inc. (the “Fund”) for the six months ended August31, 2012. The Net Asset Value per share (“NAV”) of the Fund on August31, 2012 was $8.25, representing a decrease of 6.8% during the six months ended August31, 2012.The closing New York Stock Exchange (“NYSE”) market price of the Fund on August31, 2012 was $7.14, representing a discount of 13.5% to the NAV.The net assets of the Fund totaled $233,840,387 on August31, 2012. The Russell/Nomura Small Cap Index, the Fund’s benchmark (“Benchmark”), decreased by 4.9% in United States (“U.S.”) dollar terms during the period.During the period, the Fund underperformed the Benchmark by 1.9%.The Tokyo Price Index (the “TOPIX”), consisting of all companies listed on the First Section of the Tokyo Stock Exchange (the “TSE”), decreased by 9.4% and the Nikkei Average Index (“Nikkei”), a price-weighted index of the 225 leading stocks on the TSE, decreased 5.8% in U.S.dollar terms during the period.The Japanese yen (“Yen”) appreciated by 3.5% against the U.S.dollar during the period. For the quarter ended August31, 2012, the Benchmark increased by 2.4%, the TOPIX increased by 1.7%, and the Nikkei increased by 3.4% in U.S.dollar terms.The NAV of the Fund decreased by 1.0% and underperformed the Benchmark by 3.4%.The Fund’s share price decreased by 1.0% during the quarter.The Japanese yen (“Yen”) did not fluctuate from the U.S.dollar during the quarter. The Portfolio Equity holdings represented 99.3% of the Fund’s net assets at August31, 2012.The Fund held 81 portfolio companies, of which 71 were TSE First Section stocks, one was a TSE Second Section stock, two were JASDAQ stocks and seven were other smaller capitalization stocks, comprising 86.5%, 0.4%, 2.8%, and 9.6%, respectively, of net assets on August31, 2012. Performance Stock attribution analysis shows that some holdings such as Park24 Co., Ltd. in the Services sector, Otsuka Corporation in the Information and Software sector, and Arcs Company, Limited in the Retail sector, made positive contributions to the relative performance.Meanwhile, some holdings such as Nippon Chemi-Con Corporation in the Electronics sector, Toyo Tanso Co., Ltd. in the Miscellaneous Manufacturing sector, and THK Co., Ltd. in the Machinery and Machine Tools sector, detracted from the relative performance during the review period. Market Review The Benchmark decreased by 8.2% in local currency terms for the six months ended August31, 2012.The Benchmark outperformed the broad Japanese equity market, measured by the TOPIX, which fell by 12.5% during the period.Amid a steep correction across the broad Japanese stock market, there was less selling pressure on small cap stocks compared with the overall Japanese market.The performance of small cap companies is greatly dependent upon domestic demand which limited their stock price corrections compared with larger companies, which are more vulnerable to overseas market concerns and the continued appreciation of the Yen. In March 2012, the Japanese equity market extended its rally due to more stable external economic conditions.Stock prices rallied amid widespread optimism about the prospects for the U.S.economy and the Yen’s depreciation.The economic data released at the beginning of March prompted encouraging remarks from the Federal Reserve chairman.The U.S.dollar greatly strengthened, in particular against the Yen, as a result of investor expectations for a reduced likelihood of further monetary easing.The prospect of a robust earnings recovery helped by the Yen’s depreciation was the main reason for the market rebound.Japanese economic indicators revealed a moderate recovery in output and external demand. Outlook and Strategy Global economic prospects appear uncertain for the near term.It will likely take months, perhaps several quarters, before market participants can regain confidence in a global economic recovery.Judging from recent figures, global macroeconomic conditions remain fragile and monetary or fiscal support measures will remain necessary to restore these economies back to a sustainable growth track.Decisions by policy makers will therefore be a major consideration and should have a significant impact on market sentiment, often generating volatility across the global markets. Overall, the global economic prospects have not noticeably changed over the past month.The U.S.economy appears to be stuck in a holding pattern given that no final decisions can be made on important fiscal issues, such as the expiration of temporary tax exemptions and spending cuts, until after the presidential election in November.Europe also continues to face the same difficulties given the fiscal problems facing Italy and Spain largely overshadowing the more acute crisis in Greece.The movement of large countries from the Euro to settle the issue is not an option.Consequently, the market is waiting for the Euro member countries to enter into political agreements which will contain the credit crisis and limit further economic damage.Meanwhile, weakening demand in these fiscally overstretched countries is gradually starting to have an impact on wider growth prospects in the European Union, including the French and German economies. The Chinese economy has not seen an economic recovery.Even though monetary easing measures and fiscal spending plans are in place, their effects will not be felt immediately.There should be signs of a recovery in the Chinese economy toward the end of this year.Nevertheless, massive excess production capacity in many Chinese industries, which expanded even after the global financial crisis in 2008, remains.This could weigh on output prices and could also limit the effectiveness of expansionary government policy. Under current global conditions, the Japanese corporate sector could face weaker overseas demand while the Yen’s exchange rates against other major currencies remain at elevated levels.Domestic demand has recovered since last year, but there are no known catalysts that could drive growth further.Recent earnings reports reflected these headwinds along with the especially challenging business environment for manufacturing industries, in which many companies have missed their consensus estimates for the quarter.However, the earnings results seemed to have been priced this in since the P/E ratios appear to reflect little change from the month before.While a market price to book ratio of 0.75 (Russell/Nomura Small Cap Index) suggests a medium-term recovery in the share price along with improvements in currently depressed profitability, the current and forward price-earnings ratios of 12.1 for fiscal year 2012 suggest that the Japan equity market is trading within its fair value range. In terms of the portfolio strategy, the Fund has maintained overweight positions in manufacturing and IT service providers.Bolstered by inventory build-up, production momentum among Japanese manufacturers could hit a near-term peak in the first half and plateau thereafter during the second half of this fiscal year.In the near term, this strong production output should lead to signs of corporate earnings recoveries for the manufacturing sectors.The Fund is also taking overweight positions in the Information & Software and Services sectors, which include web service providers and system integrators.These companies offer growth potential from future technology developments and innovative services. The Fund aims to select stocks that offer unique strengths and growth factors amid a backdrop of ongoing global economic concerns.In general, many such stocks tend to trade at premium valuations.Accordingly, the Fund will monitor that the overall portfolio valuation is kept reasonably low given the Fund’s investment in these growth stocks. Given that the global economic recovery is only progressing at a moderate pace and the currency exchange rate is still prone to volatility, the Fund will not aggressively alter its current portfolio strategy. We appreciate your continuing support of your Fund. Sincerely, Masashi Terachi
